Citation Nr: 0638223	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-19 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
VA Regional Office (RO) in Waco, Texas, which determined that 
the veteran was not competent to handle the disbursement of 
funds.


FINDING OF FACT

The veteran does not possess the mental capacity to enter a 
contract or to manage his own affairs, including the 
disbursement of funds without limitation.  


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 3.353 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal.  In Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006), the United States Court of Appeals 
for Veterans Claims (Court) explicitly held that the VCAA 
does not apply to competency cases.  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue here on appeal.

In an August 2003 rating decision, the RO proposed that the 
veteran be found incompetent for VA purposes.  In making this 
proposed finding, the RO noted a June 2003 examination report 
in which the examiner found that the veteran had severe 
cognitive defects.  The veteran argued, however, that he is 
competent to manage his VA funds.  

The RO sent the veteran an October 2003 letter informing him 
that the RO proposed a rating of incompetence.  The letter 
informed the veteran that he had the opportunity to submit 
any evidence, information or statement regarding the case and 
that he could request a personal hearing.  Subsequently, the 
RO issued a February 2004 rating decision finding that the 
veteran was incompetent to handle the disbursement of funds.  
The Board finds that proper administrative procedures were 
followed in proposing the finding of incompetency.  See 
38 C.F.R. §§ 3.103, 3.353(e).

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or manage his affairs, including the disbursement of 
funds without limitation.  See 38 C.F.R. § 3.353(a).  There 
is a presumption in favor of competency.  Where reasonable 
doubt arises regarding a beneficiary's mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation, such doubt will be resolved in 
favor of competency.  See 38 C.F.R. § 3.353(d); see also 38 
C.F.R. § 3.102.

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  See 38 C.F.R. § 3.353(c).  
Determinations as to incompetency should be based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of the disability, facts 
relating to commitment or hospitalization, and the holding of 
incompetency.  Id.

By an October 2005 rating decision, the veteran was granted 
service connection for post-traumatic stress disorder, 
currently rated as 50 percent disabling.  The veteran 
previously received a VA pension.  

The record contains a May 2003 note from a medical 
professional indicating that the veteran is terminally ill 
and permanently disabled; the medical professional also 
indicated that the veteran was very incapacitated.  As noted, 
the record contains a June 2003 VA examination; the purpose 
of the examination was to determine if the veteran qualified 
for housebound status or for permanent need for regular aid 
and attendance.  The examiner noted that the veteran had 
cognitive defects, memory defects and reasoning defects 
secondary to the veteran's human immunodeficiency virus (HIV) 
related dementia and post-traumatic stress disorder.  

The veteran underwent an August 2005 psychiatric examination; 
the examiner's main purpose was to determine whether the 
veteran had post-traumatic stress disorder.  The examiner 
noted review of the veteran's claims file.  The veteran 
acknowledged that he used marijuana approximately once a 
week.  

The examiner noted that the veteran's long-term memory was 
very poor and his short-term memory was quite impaired.  The 
examiner further noted that the veteran's ability to repeat 
digits forward and backward or perform serial subtraction was 
poor.  The examiner also noted that the veteran's judgment 
appeared to be poor, both in terms of past behavior and in 
his responses to judgment questions.  The examiner diagnosed 
schizoaffective disorder, post-traumatic stress disorder, and 
a cognitive disorder, likely related to advanced AIDS.  The 
examiner evaluated the veteran has having a Global Assessment 
of Functioning (GAF) score of 50-55 related to post-traumatic 
stress disorder and 40 related to the veteran's 
schizoaffective disorder.  

Regarding the veteran's ability to manage his VA benefits, 
the examiner again noted that the veteran evidenced 
significant problems with short-term memory, attention and 
concentration, simple subtraction and calculations.  The 
veteran noted that his girlfriend paid the couple's bills.  
The examiner opined, therefore, that the veteran did not 
appear to be able to manage his own affairs or VA benefits 
without assistance.

The veteran's representative, in arguing that the veteran was 
competent, highlighted a July 2003 progress note.  The 
representative indicated that the note showed that the 
veteran was doing better with his new medications and that 
the veteran appeared well, had fluent speech and that his 
mood was appropriate.

The Board notes that the evidence from  the veteran's August 
2005 examination, combined with that from the treatment 
records in the veteran's claims file, constitutes clear and 
convincing medical evidence that the veteran is incompetent 
to handle his VA funds.  The only medical evidence directly 
addressing the question of whether the veteran is competent 
to handle his VA benefits is the August 2005 VA examination 
in which the examiner clearly indicated that the veteran was 
not capable of managing his own affairs or VA benefits.  The 
Boards notes that there is no medical evidence of record 
countering the examiner's finding.  Although, as noted, the 
representative highlighted a treatment note indicating the 
veteran's condition was improved, this note provides no 
evidence that the veteran was competent to manage his VA 
benefits, and it predates the August 2005 opinion.  

The Board highlights that the veteran submitted statements 
asserting that he is competent.  The veteran, however, has 
not claimed, or shown, that he is a medical expert, capable 
of rendering medical opinions.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Court has held that lay statements 
are insufficient to rebut a VA determination of incompetence.  
See Sanders v. Brown, 9 Vet. App. 525, 529 (1996).  

The Board finds that the veteran does not possess the mental 
capacity to contract or to manage his own affairs.  
Therefore, the Board concludes that the veteran is not 
competent to handle the disbursement of VA funds.  See 
38 C.F.R. § 3.353(d).








ORDER

The veteran is not competent to handle disbursement of VA 
funds. 


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


